KENNARD, J., Dissenting.
Under California law, an interest in real property can be transferred only in writing. Ordinarily, the document transferring the interest must be signed by the donor, but a judicially created rule upholds conveyances signed by an “amanuensis”; that is, one who performs a “mechanical function” in signing the donor’s name.
In this case, a woman claiming to be an amanuensis signed her father’s name to a deed conveying a joint tenancy interest in her father’s house to herself. The majority holds that the transaction is valid. I disagree.
*679I
Civil Code section 1091 states: “An estate in real property . . . can be transferred only by operation of law, or by an instrument in writing, subscribed by the party disposing of the same, or by his agent thereunto authorized by writing.” This provision is part of California’s statute of frauds, which is based on the Statute of Frauds enacted in England in 1677, and which also applies to other important transactions such as contracts not to be performed within the lifetime of the promisor (Civ. Code, § 1624, subd. (a)(5)), agreements to lend amounts greater than $100,000 (Civ. Code, § 1624, subd. (a)(7)), creation of a suretyship (Civ. Code, § 2793), contracts for the sale of goods worth more than $500 (Cal. U. Com. Code, § 2201), and agreements to arbitrate a dispute (Code Civ. Proc., §§ 1281, 1281.2).
The preamble to the English Statute of Frauds stated that its purpose was the “prevention of many fraudulent Practices which are commonly endeavoured to be upheld by Perjury and Subordination of Perjury.” (See Smith, A Treatise on the Law of Frauds and the Statute of Frauds (1907) p. 323.) By requiring that the specified transactions be in writing and signed by the parties, the statute of frauds avoids the likelihood that permitting oral proof of such transactions would encourage fraudulent claims by swindlers gambling that they can glibly persuade a jury to enforce a nonexistent oral agreement. (Id. at p. 326.)
Although generally a party to a transaction protected by the statute of frauds must personally sign the document implementing the transaction, the signature of an agent with written authorization (Civ. Code, §§ 1091, 2309) or an amanuensis (Kadota Fig Assn. v. Case-Swayne Co. (1946) 73 Cal.App.2d 815, 821 [167 P.2d 523]) will also suffice. But no one who stands to benefit by the transaction implemented in the document may sign on another’s behalf. Section 24 of the Restatement Second of Agency states: “One party to a transaction can be authorized to act as agent for the other party thereto, except for the purpose of satisfying the requirements of the Statute of Frauds.” (Italics added.) The author of a noted treatise agrees: “In the making of an ordinary written contract, the signature of either party can be validly inscribed by the other party if the latter is authorized by the first to do so. The decisions have established an exception to this rule in the case of contracts within the statute of frauds; they hold that the signature is not sufficient to bind a party if it is inscribed by the other party, even though the latter acted with the express authority of the former, at least if it is orally given.” (4 Corbin on Contracts (rev. ed. 1997) § 23.6, p. 815.)
A rule permitting an interested party to sign another party’s name to a document covered by the statute of frauds creates an exception to the statute *680that is so broad as to defeat its purpose, which is to prevent perjury by requiring that important transactions be in writing and signed by the parties. Otherwise, a party could write a document implementing such a transaction, sign the other party’s name, and then enforce it by falsely testifying that the signature was authorized. (See 4 Corbin on Contracts, supra, at pp. 815-816.) As one court has stated, if a party to a contract or conveyance for which a signature is required by the statute of frauds could sign the other party’s name to the implementing document, “the Statute of Frauds would be deprived of its meaning and reduced to an absurdity.” (Tate v. Shober (E.D.Pa. 1941) 41 F.Supp. 478, 481.)
The rule described in the previous paragraph is recognized not only by the Restatement (Rest.2d Agency, § 24, p. 96) but also by one of the most prominent treatises on the law of contracts (4 Corbin on Contracts, supra, at pp. 815-816) and by legal encyclopedias (37 C.J.S. (1997) Statute of Frauds, § 134, p. 440; 72 Am.Jur.2d (2001) Statute of Frauds, § 297, pp. 792-793), as well as more than a dozen decisions (Woodruff Oil & Fertilizer Co. v. Portsmouth Cotton Oil Refining Corp. (4th Cir. 1917) 246 Fed. 375, 375; Tate v. Shober, supra, 41 F.Supp. 478, 481; Happ Bros. Co. v. Hunter Mfg. & Commission Co. (1916) 145 Ga. 836, 836 [90 S.E. 61, 61]; Lowe v. Mohler (1914) 56 Ind.App. 593 [105 N.E. 934, 936]; Wingate v. Herschauer (1876) 42 Iowa 506, 508; Bent v. Cobb (1857) 75 Mass. (9 Gray) 397, 397; Dunham v. Hartman (1900) 153 Mo. 625 [55 S.W. 233, 234]; Wilson v. Lewiston Mill Co. (1896) 150 N.Y. 314, 325 [44 N.E. 959, 962]; Regal Music Co. v. Hirsch (1959) 16 Misc.2d. 365 [183 N.Y.S.2d 474, 479]; Dorian Holding & Trading Corp. v. Brunswick Terminal Co. (1930) 230 A.D. 514 [245 N.Y.S. 410, 414]; Asbury v. Mauney (1917) 173 N.C. 454, 458-459 [92 S.E. 267, 269]; Dodd v. Stewart (1923) 276 Pa. 225, 228 [120 A. 121, 122]; Walker v. Keeling (Tex.Civ.App. 1942) 160 S.W.2d 310, 311).
At issue here is the validity of a deed conveying an interest in real property from Austin Stephens to his daughter, Shirley. The latter, who cared for her blind and aging father before he died, signed his name to the deed, and the testimony of an independent witness supports Shirley’s claim that Austin told her to do so. But under the rule described above, Shirley was not allowed to sign her father’s name to the deed because she was a party to that transaction. Thus, the deed does not comply with the statute of frauds and Shirley’s heirs, who became parties when Shirley died while this appeal was pending, may not rely on it to support their claim to the property.
The majority acknowledges that its rule permitting an interested party such as Shirley to act as an amanuensis may be an invitation to fraud. (Maj. opn., ante, at p. 677.) To circumvent this problem, the majority proposes a “heightened level of judicial scrutiny.” (Ibid.) The majority holds that a *681signing of a grantor’s name by an interested amanuensis shall be “presumed invalid,” and any interested amanuensis shall “bear[] the burden to show that his or her signing of the grantor’s name was a mechanical act. . . (Id. at p. 678.) According to the majority, Shirley rebutted this presumption of invalidity by evidence that Austin asked her to sign the deed on his behalf.
This rule may look good at first glance, but in practice it will have little effect. Any swindler who signs an aging and infirm relative’s name to a deed without the relative’s permission can easily defeat the presumption of invalidity by falsely testifying that the relative asked the swindler to sign as an amanuensis. And contrary to the majority’s claim that it is subjecting claims by interested amanuenses to “heightened” scrutiny, its standard of proof—by preponderance of the evidence—is no different from the standard used in any civil case. (See Evid. Code, § 115 [“Except as otherwise provided by law, the burden of proof requires proof by a preponderance of the evidence.”].)
II
My sympathies lie with Shirley, because the evidence at trial suggests that she was a loving and caring daughter who acted in accord with the wishes of her ailing father when she signed his name to the deed conveying to her a joint tenancy interest in her father’s home. That, however, is beside the point. The result in this case cannot depend on personal sympathies toward the claimant.
In the words of Lowe v. Mohler, supra, 105 N.E. 934, 936: “It is doubtless true that in some instances the application of this doctrine [that an interested party may not sign the name of another party to a document required by the statute of frauds] may work a hardship, and innocent parties may be required to suffer therefrom; but the aggregate good which comes from its strict enforcement so far overshadows the evil that the courts uniformly adhere to the rule as announced.”
I would affirm the judgment of the Court of Appeal, which held that the deed purporting to transfer an interest in Austin Stephens’s house to his daughter Shirley violated the statute of frauds.